Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 14, 15, 11, 16, 12 and 13 (renumbered as claims 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Numao (US 20020093472 A1) discloses an electroluminescent display unit (1) comprising: a matrix of electroluminescent pixels (38) formed from a plurality of pixels arranged on a substrate (electro-optic element used in the present invention includes a liquid crystal element and other elements, such as an element formed by a self-luminous element and an active element, attached to the self-luminous element, for driving the self-luminous element, para. 0368), according to a matrix arrangement in lines and columns (multiple first wires (data lines or source lines) and multiple second wires (scan line or gate line) arranged to cross the first wire are formed on a display substrate, the electro-optic element, memory means, and potential maintaining means are arranged near intersections of the first wires and the second wires, para. 0375), each pixel being formed by at least one elementary emitting zone (FIG. 7 shows an equivalent circuit of the pixel Aij with organic LED 8); a first control block (2) configured to control a graphic and/or alphanumeric data stream that can be displayed on said matrix of pixels (38) (by rendering the power source VDD GND potential (or below GND potential, for example, -6V) and the control line Cibit2 to a selection state within a first part, TO, of a single frame period TF, the TFT 21 is turned to a conducting state, the TFT 6 (or the source-drain thereof) is turned to a conducting state sequentially for each scan line, and the highest-order bit data is recorded in the memory circuits in the pixels of all the scan lines, para. 0170; Figure 12 shows a structure in which the display incorporates, as an integral part therefor, the SRAM 4 (second memory element) to which the CPU (Central Processing Unit) 1 writes image (additionally, text and the like) data from which a display is produced on the display 3. The SRAM 4 may be either built integrally in the display by the CGS TFT fabrication process or fabricated as a separate IC by a monocrystalline semiconductor process for mounting to the display 3, para. 0185. Examiner articulates that the control units 1, 4, and 5 in FIG. 12 are therefore configured in a first mode of operation to write the high order "bits" of the image into the static memory of the pixels. This implies the presence of a first control block within the control units to operate in the first mode.); a second control block (3) configured to control a video data stream that can be displayed on said matrix of pixels (38), said video data stream being refreshed periodically (Thereafter, the TFT 21 is turned to a non-conducting state by turning the control line Cibit2 to a non-selection state and the TFT 20 is turned to a conducting state by turning the control line Cibit1 to a selection state. During this moment, within the period TO, the TFT 6 (or the source-drain thereof) is turned to a conducting state sequentially, the power source VDD is rendered GND potential, a potential which is equivalent to a low-order bit is built up in the capacitor 22, paras. 0172-0173; Examiner articulates that the control units 1,4,5 in figure 12 are therefore configured in a second operating mode to write the low order "bits" of the image in the dynamic pixel memory, i.e. in the capacitor 22. This implies the presence of a second control block within the control units to operate in the second mode.); a unit (4) for generating a reference voltage (The potential VDD visible in figure 7 is obviously produced by a generation unit, fig. 7), Knowing that said data stream may be static and reprogramed as required, or refreshed periodically with a refresh frequency independent from same of said video data stream, said unit (1) being characterized in that: each elementary emitting zone is connected to a static memory, addressed by said first control block (2), and to a dynamic memory, addressed by said second control block (3) (As shown in figure 7, the transmitting zone 8 is connected to the static memory 9 and to the dynamic memory 22); said first (2) and second (3) control blocks are configured to be able to display data alternately or simultaneously on the same matrix of pixels (38) (As shown in Figures 7 and 11, the Cibit1 and Cibit2 signals which control the transistors T20 and T21 are in phase opposition, so that the data stored in the static memory and in the dynamic memory are alternately displayed.).
However, the closest prior art of record, namely, Numao does not disclose “wherein said first and second control blocks are configured to be able to display data alternately or simultaneously on the same matrix of pixels; wherein each elementary emitting zone is connected to a static memory intended for graphic and/or alphanumeric data; and wherein said static memory controls a gate of a transistor, said transistor defining a current in an organic light-emitting diode (OLED) element using a reference voltage." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 
Dependent claims 2-10, 14, 15, 11, 16, 12 and 13 (renumbered as claims 2-16) are allowable as they depend from an allowable base independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677